Citation Nr: 1425840	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  05-10 66A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection an acquired psychiatric disorder.

3.  Entitlement to service connection for a gastrointestinal disorder, claimed as a stomach disorder.

4.  Entitlement to service connection for residuals of trauma to the lower extremities.

5.  Entitlement to service connection for a cervical spine disorder, claimed as secondary to lumbar spine disorder.

6.  Entitlement to service connection for a disorder exhibited by loss of balance.

7.  Entitlement to disability compensation for tremors and uncontrolled salivation, pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael L. Marcum, General Attorney


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from June 1997, October 2004, and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in New York, New York, and San Juan, the Commonwealth of Puerto Rico.  Jurisdiction of the Veteran's case is currently with the VA RO in San Juan.  In February 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In September 2011, the Board issued a decision that denied the claims for service connection for a lumbar spine disorder, an acquired psychiatric disorder, a gastrointestinal disorder, residuals of trauma to the lower extremities, a cervical spine disorder, a disorder exhibited by loss of balance, as well as the claim for disability compensation for tremors and uncontrolled salivation pursuant to the provisions of 38 U.S.C.A. § 1151.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the February 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the September 2011 Board decision is vacated.  




	                        ____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals




